         Case 1:21-cv-00616-RP Document 47 Filed 08/04/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

WHOLE WOMEN’S HEALTH, et al.,                         §
                                                      §
                Plaintiffs,                           §
                                                      §
v.                                                    §                 1:21-CV-616-RP
                                                      §
JUDGE AUSTIN REEVE JACKSON, et. al.,                  §
                                                      §
                Defendants.                           §

                                    SCHEDULING ORDER
        On August 4, 2021, the Court held a status conference with the parties in this case to

establish a briefing sheduling on the pending motions before the Court, and Defendants’

impending motions to dismiss. (Dkt. 46).

        At the conference, Plaintiffs reiterated their need for expedited consideration of their

pending motions given that S.B. 8 will take effect September 1, 2021. Defendants expressed their

belief that the Court should rule on the jurisdictional matters they plan to raise in their motions

to dismiss before considering the merits of Plaintiffs’ claims. While the Court would ordinarily

reach preliminary jurisdictional challenges before considering the merits of Plaintiffs’ claims, the

impending September 1 deadline makes this impossible here and the briefing on the motions to

dismiss, motion for summary judgment, and motion to certify class will thus occur

simultaneously. As such, Defendants’ motion to stay consideration of Plaintiffs’ motion for

summary judgment and motion to certify class, (Dkt. 39), is DENIED.

        Defendants also raised their concern that the need for factual discovery may impede their

ability to respond to the pending motions for summary judgment and to certify class. To the

extent Defendants believe that the record must be developed through factual discovery before a

ruling may be issued on these motions, the Court will consider these arguments in Defendants’

responses to the motions. In the meantime, Defendants’ motion to stay, (Dkt. 39), is DENIED.




                                                  1
         Case 1:21-cv-00616-RP Document 47 Filed 08/04/21 Page 2 of 2



       Accordingly, the Court issues the following briefing schedule:

   1. Defendants’ shall file all motions to dismiss on or before August 6, 2021 at 5 p.m. All

       responses to the motions to dismiss shall be filed on or before August 11, 2021 at 5

       p.m. Any replies shall be filed on or before August 13, 2021.

   2. Defendants shall respond to Plaintiffs’ motion for summary judgment, (Dkt. 19), on or

       before August 11, 2021 at noon. Any replies shall be filed on or before August 13, 2021.

   3. Defendants shall respond to Plaintiffs’ motion to certify class, (Dkt. 32), on or before

       August 11, 2021 at noon. Any replies shall be filed on or before August 13, 2021.

       As the Court informed the parties at the status conference, requests for extensions of

deadlines are inappropriate at this time. As such, Defendant Penny Clarkston’s request for an

extension of time to file responsive pleadings, (Dkt. 42), is DENIED. The parties must adhere

to the deadlines set above, and no further extension requests will be entertained by the Court.

       SIGNED on August 4, 2021.




                                              _____________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE




                                                2
